Securities Act File No. 033-47641 Investment Company Act File No.811-06650 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.46 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.45 x LORD ABBETT RESEARCH FUND, INC. Exact Name of Registrant as Specified in Charter 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (800) 201-6984 Thomas R. Phillips, Esq.
